Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION

                                           No. 04-14-00434-CV

                                      IN RE Thomas D. BRACEY

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: July 2, 2014

PETITION FOR WRIT OF MANDAMUS DENIED

           On June 20, 2014, relator filed a petition for writ of mandamus complaining of the trial

court’s order expunging lis pendens notices in the underlying suit concerning a real estate

partnership agreement. The court has considered relator’s petition for writ of mandamus and is of

the opinion that relator is not entitled to the relief sought. Accordingly, the petition for writ of

mandamus is denied. See TEX. R. APP. P. 52.8(a).


                                                        PER CURIAM




1
 This proceeding arises out of Cause No. 2014CI02996, styled Thomas D. Bracey v. Marc Y. Zadik Revocable Trust
and Marc Y. Zadik, Individually, pending in the 57th Judicial District Court, Bexar County, Texas, the Honorable
Michael E. Mery presiding.